In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 06-1509
SHAWN JOHNSON,
                                          Petitioner-Appellant,
                               v.

ALAN FINNAN, Superintendent,
Wabash Valley Correctional Facility,
                                         Respondent-Appellee.
                         ____________
        Appeal from the United States District Court for the
         Southern District of Indiana, Evansville Division.
     No. 3:05-CV-0175-RLY-WGH—Richard L. Young, Judge.
                         ____________
SUBMITTED OCTOBER 11, 2006—DECIDED NOVEMBER 2, 2006
                   ____________


 Before COFFEY, EASTERBROOK, and MANION, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Disciplinary panels in state
prisons are not courts. White v. Indiana Parole Board, 266
F.3d 759, 765-66 (7th Cir. 2001). From this it follows that
facts found (or assumed) by a prison disciplinary board are
not entitled to the presumption of correctness that 28
U.S.C. §2254(e) affords to judicial findings. Piggie v.
McBride, 277 F.3d 922, 925 (7th Cir. 2002). This means, in
turn, that when a prisoner who seeks a writ of habeas
corpus provides competent evidence (such as an affidavit by
someone with personal knowledge of the events) contradict-
2                                                No. 06-1509

ing an assertion by the prison disciplinary board on a
material question of fact pertinent to an issue of constitu-
tional law, the district court must hold an evidentiary
hearing to determine where the truth lies. Piggie, 272 F.3d
at 926; Pannell v. McBride, 306 F.3d 499 (7th Cir. 2002).
We publish an opinion in this run-of-the-mine appeal
because these established propositions frequently are
overlooked in litigation arising from Indiana’s prison
system.
  A guard at Shawn Johnson’s prison charged him with
preventing his cell from being locked at the curfew. Accord-
ing to the conduct report Johnson heard the warning for the
daily lockup, realized that his cellmate was outside, and
blocked the door until the cellmate could return. A disciplin-
ary board credited this report and revoked 30 days of
Johnson’s good-time credits. Such a decision may be
reviewed under 28 U.S.C. §2254 because it extends the
prisoner’s time in custody. Indiana does not offer judicial
review of disciplinary decisions in prison, so the initial
review comes in federal court—and, given the limits on
§2254(e), without deference to the disciplinary board’s
findings.
  The board stated (by checking a box on a form) that
Johnson did not ask for delay; he maintains that he did.
According to Johnson, a continuance would have allowed
the board to obtain two additional pieces of evidence:
testimony from guard Williams and a copy of the videotape
made by a surveillance camera. Johnson contends that both
Williams and the surveillance camera would corroborate his
version of events (that the doors were closed without the
required warning, and without hindrance on his part). The
board stated that Johnson had not sought to present any
evidence; Johnson says that he did—not only at the hearing
(in connection with the request for a continuance) but also
by written request made before the hearing.
No. 06-1509                                                 3

  One side or the other has the facts wrong. If the board
is right, then all constitutional requirements have been
observed—Johnson received adequate notice, had an
opportunity to present evidence, and so on. Wolff v.
McDonnell, 418 U.S. 539 (1974). If Johnson is right, then
the Constitution has been violated. Evidence may be
excluded for reasons of institutional security, but Indiana
has not argued that any such reason would excuse Williams
from testifying; and though security concerns may make it
prudent to prevent inmates from learning the capabilities
of the video monitors they would not prevent the board from
viewing the recording in camera.
  The district court must have credited the board’s view
of the facts, for it wrote that Johnson’s request to present
the video evidence was untimely and that the camera would
not have supported his position in any event. The judge did
not mention Williams. Because Johnson has sworn under
oath that he made timely requests for this evidence—a
subject on which he has first-hand knowledge—the district
court could not properly assume that the state’s perspective
is the right one. Nor could the court properly declare that
the video evidence would have been useless. Johnson has
never seen it, and a written description of what the tape
reveals, made in connection with a disciplinary proceeding
against his cellmate, does not suggest that Johnson pre-
vented the cell’s door from closing and locking properly. The
description also contradicts the accusing guard’s statement
that Johnson’s cellmate was running toward the cell with a
bucket of ice when the door started to close; perhaps a
review of the tape would contradict the rest of the accusa-
tion as well.
  Prison disciplinary boards are entitled to resolve conflicts
in the stories presented to them, as long as “some evidence”
supports the decision. Superintendent v. Hill, 472 U.S. 445
(1985). But they are not entitled to prevent the prisoner
from offering material evidence. If Johnson is telling the
4                                            No. 06-1509

truth, that’s exactly what this board did. An evidentiary
hearing must be held to determine what happened. If
Indiana wants federal courts to treat its decisions with
more respect, it has only to provide for review in its own
courts as an initial matter.
                                REVERSED AND REMANDED

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-2-06